IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,972



                   EX PARTE JUAN MELECIO ESPARZA, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. F-2005-2101-C IN THE 211 TH DISTRICT COURT
                          FROM DENTON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to seventy-five years’ imprisonment.

        Applicant contends that he was denied his right to appeal because his trial attorney failed to

timely file a notice of appeal and the trial court did not appoint him appellate counsel until after the

deadline for filing a notice of appeal had passed.

        The trial court has determined notice of appeal was never filed on Applicant’s behalf. We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. F-2005-2101-C from the 211th Judicial District Court of Denton

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: August 20, 2008
Do Not Publish